Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         13-OCT-2020
                                                         03:10 PM
                                                         Dkt. 15 OGAC
                            SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                        STATE OF HAWAI‘I,
          Respondent and Petitioner/Plaintiff-Appellee,

                                  vs.

                         SUSAN E. SHAW,
         Petitioner and Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; 1CPC-XX-XXXXXXX)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Nakasone, assigned by reason of vacancy)

          Petitioner and Respondent/Defendant-Appellant, Susan
E. Shaw’s application for writ of certiorari filed on
August 18, 2020, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:     Honolulu, Hawai‘i, October 13, 2020.
                                        /s/ Mark E. Recktenwald
                                        /s/ Paula A. Nakayama
                                        /s/ Sabrina S. McKenna
                                        /s/ Michael D. Wilson
                                        /s/ Karen T. Nakasone